MARY'S OPINION HEADING                                           




NO. 12-03-00237-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


GUN BARREL CITY ECONOMIC
DEVELOPMENT CORPORATION,
JAN FLOWERS, ART KAIKONNEN,§
	APPEAL FROM THE 173RD
CRAIG BASTAS, CARRIE CRON, 
AND TERRY ELLIS, INDIVIDUALLY,
APPELLANTS

V.§
	JUDICIAL DISTRICT COURT OF


CITY OF GUN BARREL CITY, TEXAS
APPELLEE§
	HENDERSON COUNTY, TEXAS




MEMORANDUM OPINION

PER CURIAM

 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(c).  Appellants
perfected their appeal on July 8, 2003.  Thereafter, the clerk's record was filed on July 18, 2003, and
the deadline for filing the reporter's record was extended until October 20, 2003.  The reporter's
record was not filed, and this Court notified Appellants on October 24, 2003 that the case would be
submitted on the clerk's record alone.  Appellants were further notified that their brief was due to
be filed on or before November 24, 2003.  When Appellants failed to file their brief within the
required time, this Court notified them on December 2, 2003 that the brief was past due and warned
that if no motion for extension of time to file the brief were received by December 12, 2003, the
appeal would be dismissed for want of prosecution under Tex. R. App. P.  42.3(c).  The notice further
informed Appellants that the motion for extension of time must contain a reasonable explanation for
their failure to file the brief and a showing that Appellee had not suffered material injury thereby.



	To date, Appellants have neither filed their brief or responded to the notice.  Accordingly,
we dismiss the appeal for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3.(c).

Opinion delivered December 17, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.














(PUBLISH)